Citation Nr: 0739522	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  00-07 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law 


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from October 1951 to October 
1955 and from December 1956 to September 1958.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a June 2007 decision issued by the United States 
Court of Appeals for Veterans Claims (Court), which vacated 
the July 2005 Board decision that previously denied the issue 
on appeal and remanded the issue to the Board for further 
adjudication.  This matter was originally on appeal from a 
December 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that the veteran's appeal of the May 2005 
denial of compensation under 1151 for an eye disability was 
not perfected and, consequently, is not subject to appellate 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In its June 2007 decision, the Court determined that the 
Board erred in its July 2005 decision by not providing an 
adequate statement of the reasons or bases for the finding 
that VA had fulfilled its duty to assist the veteran.  The 
Court noted that the Board's decision did not discuss the 
fact that the veteran's service personnel records appear to 
have been destroyed or address VA's heightened obligation to 
assist in the development of a claim when records are lost.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Court 
also indicated that VA similarly had not satisfied its duty 
to notify the veteran of the evidence necessary to 
substantiate his claim and directed the Board to consider the 
veteran's notice argument while carrying out the directives 
of the remand. 


Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran with 
an appropriate notice of the VCAA, VA's 
duties there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to his 
claim of entitlement to service connection 
for PTSD, including which portion of the 
information and evidence is to be provided 
by the veteran and which portion VA will 
attempt to obtain on behalf of the veteran 
as required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2007).  
The notice should delineate the elements 
necessary to establish entitlement to a 
claim for PTSD and explain what type of 
information is needed to substantiate the 
claim.  The veteran should be advised that 
he can submit alternate forms of evidence 
to prove the occurrence of his claimed 
stressor events, such as a buddy statement 
from someone who witnessed or otherwise 
had personal knowledge regarding any of 
the incidents claimed by the veteran as 
his in-service stressors (e.g., his former 
wife, a fellow service member, etc.).  
Moreover, the notice should address the 
five elements of a service connection 
claim as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.

2.  After any additional notification 
and/or development deemed necessary by the 
RO is undertaken, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



